ORDER

The petitioner seeks review of a decision of the Benefits Review Board affirming the denial of survivor’s benefits under the Federal Coal Mine Health and Safety Act. The Director, Office of Workers’ Compensation Programs, now concedes that the medical evidence established a causal link between the miner’s pneumoconiosis and his death and that the petitioner is entitled to an award of benefits. The Director moves to vacate the decisions of the Benefits Review Board and the administrative law judge and remand for an award of benefits. The petitioner does not oppose the motion for a remand. In light of the concessions of the Director, we conclude that a remand for an award of benefits is warranted.
Therefore, the Director’s motion to remand is GRANTED, the decisions of the Benefits Review Board and the administrative law judge are vacated, and this action is remanded for an award of benefits payable by the Black Lung Disability Fund.